Citation Nr: 1638269	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability claimed as coronary artery disease as secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to November 1956. 

This matter comes before the Board of Veterans' Appeals from an August 2008, rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico.  

On the Veteran's December 2011 VA-9 Substantive Appeal, the Veteran requested a hearing before the Board but also in December 2011 the Veteran stated that he would have a Decision Review Officer (DRO) hearing instead.  The Veteran was scheduled for a DRO hearing in September 2012; however, he failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2105).

In March 2013, the Board reopened this claim and remanded it in order to obtain an addendum opinion.  The Board observes that the Veteran was represented by a private attorney; however, in June 2013, the attorney withdrew representation, effective August 1, 2013.  See June 2013 correspondence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.

In August 2016, the Board identified some documents written in Spanish for which no translation could be located.  Consequently, the Board obtained translations of those documents and they have been associated within the Veteran's VBMS folder.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

Regrettably, the appeal is once again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, because the AOJ did not substantially comply with the March 2013 Board decision remanding the Veteran's cardiovascular claim, another remand is required.  A remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observed in March 2013 that the November 2010 remand directed that the Veteran be afforded a VA examination to determine the nature and etiology of his coronary artery disease.  A VA examination was provided in August 2011 and the VA examiner stated that there was no clinical evidence that the Veteran had coronary artery disease.  In September 2012 the Veteran's representative stated that the Veteran did have a current diagnosis of coronary artery disease.  The November 2010 remand directed the VA examiner to provide a complete rationale for each opinion provided and it was to include citations to medical literature with details as to how and why a particular conclusion was reached; the examiner failed to comply with this directive and the Board found the Veteran's appeal again required remand in order to determine if he has a current diagnosis and if not why there are diagnoses of record. 

The March 2013 remand, in pertinent part, directed the AOJ to send the Veteran's claims file to the August 2011 VA examiner for an addendum opinion, if the examiner was not available or could not provide an addendum opinion then it was to be documented and the Veteran was to be afforded a new VA examination.  

There is no indication in the record that the AOJ first attempted to obtain an addendum opinion from the August 2011 VA examiner, as there is no documentation in the file suggesting such, as instructed by the Board.  In fact, the post remand notification includes a December 2014 general duty-to-assist letter, a February 2015 letter that informs the Veteran that he will be notified when a VA examination was scheduled, and a March 2016 correspondence that documents the Veteran failed to report to the VA examination scheduled on March 5, 2015.

As noted, there is no evidence of an attempt to obtain the Board's requested addendum opinion from the August 2011 VA examiner.  The Board notes although Stegall requires substantial, not strict compliance with prior Board remand directives, the Board cannot make such a finding, where, as here, there is no indication in the claims file that any attempt was made to procure the requested addendum opinion and thus another remand is required in order to obtain the addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After obtaining all outstanding treatment records, arrange for the August 2011 VA examiner to provide an addendum opinion.  If the examiner who drafted the August 2011 VA opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

A) Does the Veteran have a current diagnosis of coronary artery disease?

B) If not, has the Veteran ever had a diagnosis of coronary artery disease?

C) If the Veteran does not have a diagnosis of coronary artery disease please discuss the previous diagnoses of record. 

D) If the Veteran does have a current diagnosis was it caused by or aggravated (permanently worsened) by a service-connected diabetes mellitus? 

The examiner should consider all evidence of record, including lay statements and medical records.  The rationale for all opinions offered should be provided.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100 (b) (2015).

Department of Veterans Affairs


